359 S.W.3d 927 (2012)
RWLS, L.L.C., Appellant,
v.
GRAY WIRELINE SERVICE, INC., Appellee.
No. 14-11-01053-CV.
Court of Appeals of Texas, Houston (14th Dist.).
March 1, 2012.
Rachel Steely, Houston, for appellant.
Gerard G. Pecht, Brian Cody Boyle, Houston, for appellee.
Panel consists of Justices FROST, BROWN, and CHRISTOPHER.

SUBSTITUTE OPINION ON REHEARING
PER CURIAM.
We issued our original opinion in this case on February 2, 2012. Appellant filed a motion for rehearing. We overrule the *928 motion for rehearing, withdraw our previous opinion, and issue this substitute opinion.
This is an attempted appeal from two orders signed November 28, 2011. Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001). Interlocutory orders may be appealed only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992) (orig. proceeding).
Appellant attempts to appeal two orders: (1) an order denying appellant's motion to stay and application to transfer appellee's application for order compelling compliance with arbitration subpoenas; and (2) an order granting appellee's application for order compelling compliance with arbitration subpoenas. Neither of these orders are appealable interlocutory orders under section 51.014 or under any other statute. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp.2011).
On January 2, 2012, notification was transmitted to all parties of the court's intention to dismiss the appeal for want of jurisdiction. See Tex.R.App. P. 42.3(a). Appellant filed a response and argued that these orders constitute a final judgment. We do not agree that these orders constitute a final judgment. Appellant's response fails to demonstrate that this Court has jurisdiction to entertain the appeal. Accordingly, we dismiss the appeal and order all pending motions denied as moot.